DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of “species V (FIGS. 8A and 8B),” where “Claims 15, 16, 17, and 20 encompass the elected species,” in the reply filed on
25 August 2021 is acknowledged.
The traversal is on the ground(s) that “in view of the substantial commonality of the subject matter among the species, the search for the subject matter of one species will necessitate a search of the subject matter of another species.  No substantial burden is therefore seen in consideration of the species in a single application.  Further, examination of the non-elected species with the elected species provides efficiency in early determination of the full scope of patent protection to be afforded in this technology, which is of great benefit to the public.”
This argument, however, is not found to be persuasive because each of the various disclosed species details a mutually exclusive characteristic of a data storage 
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 1-14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

The information disclosure statement (IDS) filed 27 August 2020 fails to comply with the provisions of 37 CFR 1.98(b)(5).  Specifically, non-patent literature document nos. 22, 23, 24 and 26 do not include a date.  It has been placed in the application file, but the information referred to therein pertaining to non-patent literature document nos. 5, 6, 7 and 9 has not been considered as to the merits.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 

Drawings
The drawings were received on 27 August 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informality:
In line 2 of claim 15, “comprises at least a first substrate a joint line” should be corrected to read --comprises at least a first substrate, a joint line--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 5,632,628).
Wagner (US 5,632,628) teaches a data storage device (line 61 in column 1, for instance, i.e., “disc drive”) comprising a housing (includes 12), wherein the housing comprises at least a first substrate (12), a joint line between the first substrate and a as per claim 15]; wherein the first substrate comprises at least one through-hole (18); wherein the second substrate comprises a data storage device component (10) positioned proximal to the through-hole (as shown in FIG. 1, for instance), wherein the joint line is present between the first substrate and the data storage device component (as shown in FIG. 1, for instance); and wherein the at least one layer covers at least a portion of the joint line to physically couple the data storage device component to the first substrate (as shown in FIG. 1, for instance) [as per claim 16]; wherein the first substrate comprises a hard disk drive base (12, see line 61 in column 1, for instance), and wherein the data storage device component comprises a pass-through connector (10, as shown in FIG. 1, for instance) [as per claim 17]; and wherein the joint line does not include adhesive, solder, a laser weld and a friction stir weld to physically couple the first substrate to the second substrate (as shown in FIG. 1, for instance, i.e., there is no adhesive, solder, or weld present in the joint line to physically couple the first substrate to the second substrate) [as per claim 20].
As the claims are directed to a “data storage device,” per se, the method limitation(s) appearing in line 4 of claim 15 and lines 4-5 of claim 16 can only be accorded weight to the extent that they affect the structure of the completed data storage device.  Note that “[d]etermination of patentability in ‘product-by-process’ claims is based on product itself, even though such claims are limited and defined by process [i.e., “solid-state deposition,” for instance], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process”, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a “[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “solid-state deposition,” for instance], is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).  The claimed data storage device is structurally no different from the data storage device taught by Wagner (US 5,632,628).

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688